39 Mich. App. 601 (1972)
198 N.W.2d 1
PEOPLE
v.
NEWSUM
Docket No. 11858.
Michigan Court of Appeals.
Decided March 29, 1972.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Bruce A. Barton, Prosecuting Attorney, and Paula Hosick, Chief Appellate Attorney, for the people.
Hugh B. McVicker, Jr., for defendant on appeal.
Before: DANHOF, P.J., and T.M. BURNS and VAN VALKENBURG,[*] JJ.
PER CURIAM.
The defendant was convicted of escaping from prison. MCLA 750.193; MSA 28.390. *602 He was sentenced to a term from 1-1/2 to 5 years and he now appeals.
Before the trial commenced the defendant requested that he be allowed to sit in the audience rather than at the counsel table. His request was denied and he now contends that this was error. A trial judge has broad discretionary powers to control the proceedings before him. We find no abuse of discretion.
Defendant also questions the propriety of an indeterminate sentence when the offense is escape from prison. This contention lacks merit. People v Bowns, 39 Mich. App. 424 (1972).
Affirmed.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.